      Case 3:21-cv-00121-BAJ-EWD          Document 11-2   03/08/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT

                 FOR THE MIDDLE DISTRICT OF LOUISIANA


BROOK PLAISANCE,
FREDRICK BASS,
AMANDA COLEMAN,
STEPHEN STRICK,
AND WILLIAM GRIESHABER,
 on behalf of themselves and all others
similarly situated,

                    PLAINTIFFS,

V.                                          CIVIL ACTION NO. 21-121-BAJ-EWD


STATE OF LOUISIANA;
LOUISIANA WORKFORCE COMMISSION;
AVA DEJOIE, in her official capacity as Secretary
of the Louisiana Workforce Commission; and
JOHN BEL EDWARDS, in his official capacity
as chief executive officer of the State of Louisiana,
                    DEFENDANTS.

                     TEMPORARY RESTRAINING ORDER

      Plaintiff’s Original Complaint, Request for Temporary Injunction Without

Hearing, and Injunction After Hearing, verified by all Plaintiffs, having been

considered, and the Court being of the opinion that specific facts stated therein

show that immediate and irreparable injury, loss or damage will result to the

Plaintiffs, in the form of continued denial of unemployment compensation due to
      Case 3:21-cv-00121-BAJ-EWD        Document 11-2     03/08/21 Page 2 of 3




the Plaintiffs, or in the form of continued denial of procedural due process, before

Defendants can be heard in opposition:

      IT IS ORDERED that a Temporary Restraining Order issue, as follows:

Defendant, Louisiana Workforce Commission, is ordered to:

      1.     Refrain from any further delays in processing benefits determinations
             as to claims pending for more than thirty (30) days prior to entrance of
             this Temporary Restraining Order;

      2.     Refrain from any further delays in processing appeals pending for
             more than thirty (30) days prior to entrance of this Temporary
             Restraining Order;

      3.     Refrain any further delays in rectifying incorrect classification(s) of
             claims, including incorrect overpayment designations;

      4.     Refrain from any further delays in payment of compensation due to a
             claimant as of any date more than thirty (30) days prior to entrance of
             this Temporary Restraining Order.

      IT IS FURTHER ORDERED that in conjunction therewith, Defendant,

Louisiana Workforce Commission, provide to this Court, within ten (10) days of

entrance of said injunction, the following information:

      1.     Identification of all claims on file with the Louisiana Workforce
             Commission, as to which benefits are due as of any date thirty (30)
             days or more prior to the date of entrance of a temporary injunction,
             for which funds have not yet been released;

      2.     Identification of all claims on file with the Louisiana Workforce
             Commission, for which a final benefits determination has not been
             made, as to any claim(s) submitted more than thirty (30) days prior to
             the date of issuance of the temporary injunction;
      Case 3:21-cv-00121-BAJ-EWD        Document 11-2     03/08/21 Page 3 of 3




      2.     Identification of all claims on file with the Louisiana Workforce
             Commission, for which a claimant has received an adverse
             determination, but has been prevented from appealing due to any error
             in the Commission’s system of administration, as to any claim(s)
             submitted since March 13, 2020;

      3.     Identification of all claims on file with the Lousiana Workforce
             Commission, as to which an overpayment determination has been
             made by the Commission, at any time since November 1, 2020, on the
             basis of a claimant’s ineligibility for PUA benefits or unemployment
             compensation paid to any such claimant for the period of March 13,
             2020 through December 31, 2020;

      4.     Identification of all claims on file with the Lousiana Workforce
             Commission, as to which an overpayment determination has been
             made since November 1, 2020, on the basis of a claimant’s
             ineligibility for regular unemployment benefits.


      IT IS FURTHER ORDERED that this Temporary Restraining Order shall

expire on the _____ Day of _____________; and that this matter shall be, and

hereby is, set for hearing of Plaintiffs’ request for entrance of a preliminary

injunction, on the _____ Day of ___________________, 2021, at ______ _.m.

      DONE AND SIGNED at _____ _.m., this _______________Day of

___________________, 2021.



              ____________________________________________
                     HONORABLE BRIAN A. JACKSON
                 UNITED STATES DISTRICT COURT JUDGE
